Detailed Office Action
	The communication dated 5/6/2021 has been entered and fully considered.
	Claims 1-9 are pending with claims 7-9 withdrawn from consideration.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/6/2021 is acknowledged.
Claim Interpretation
Claim 1 has the limitation “when the cellulose fiber-containing material is processed into a slurry having a solid concentration of 0.5% by mass, the pH of the slurry is 4 or more.”  This is a future use/intended use of the product claimed.  Further, the pH limitation is not limiting because the cellulosic material could by diluted into a slurry with NaOH solution to raise the pH.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0132381 HENTZE et al., hereinafter HENTZE
As for claim 1, HENTZE discloses a nanocellulose/microfibilltaed cellulose and inorganic particle mixture [0061-0065].  The nanocellulose/microfibrillated has a dimeter of 200 nanometers or less which falls within the claimed range [0040].  The inorganic particulate material can be calcium carbonate [0044].  
The product is a paper which is dry [0059].  When fully dry the product has a consistency of between 90-100%.  At 100% consistency there is 25-75% by weight nanocellulose/MFC which falls within the claimed range.  The inorganic filler of calcium carbonate is from 0-75%.  As calcium (40 g/mol) is ~ 40% by weight of calcium carbonate (100 grams/mol) the calcium divalent metal present is 0-30% which overlaps with the claimed range.
Prior to drying the product can be at high consistency [0058]. High consistency ranges from 1-50% solids by weight [0043].  At 25% consistency the nanocellulose/MFC would be from 
At 10% consistency the nanocelulose/MFC would be from 2.5-7.5% which overlaps with the claimed range and the calcium would be from 0-3% which overlaps the claimed range.
Therefore for multiple possible consistency ranges HENTZE teaches a product with nanocellulose/MFC and a divalent metal at overlapping ranges.
The limitation “when the cellulose fiber-containing material is processed into a slurry having a solid concentration of 0.5% by mass, the pH of the slurry is 4 or more.”  This is a future use/intended use of the product claimed.  Further, the pH limitation is not limiting because the cellulosic material could by diluted into a slurry with NaOH solution to raise the pH.
	As for claim 4, HENTZE discloses adding ASA which is a water soluble organic compound [0023] or ethanol [0047].
As for claim 5, as the product is dry the examiner interprets it as a solid.  	
	As for claim 6, HENTZE produces a substantially similar product as claimed included MFC and divalent metal at overlapping ranges.  The person of ordinary skill in the art would expect substantially the same product to have substantially the same properties absent evidence to the contrary.   The burden shifts to the applicant to show why these properties would not be present.  
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
.  
Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0132381 HENTZE et al., hereinafter HENTZE, in view of U.S. 6,268,414 LIN, hereinafter LIN and/or U.S. 8,317,978 MANNING et al., hereinafter MANNING and/or 
As for claims 2 and 3, HENTZE discloses that other additives can be used [0012].  HENTZE does not disclose non-ionic surfactants.  The additives can be conventional papermaking additives [0024].  LIN discloses papermaking with size agents [abstract].  LIN discloses that nonionic surfactants are common (conventional) to papermaking [col. 4 lines 1-7 and col. 13 lines 33-35].  At the time of the invention it would be obvious to combine the conventional noni0onic surfactant of LIN with the papermaking of HENZTE.  The person of ordinary skill in the art would expect success as HENZTE states that all conventional additives can be used and a nonionic surfactant is conventional.  
In the alternative or in addition to the above, MANNING makes nanopaper [col. 4 lines 30-35].  MANNING suggests adding nonionic surfactants [col. 4 lines 40-45].  At the time of the invention it would be obvious to the person of ordinary skill in the art to add the nonionic surfactants of MANNING to the nanopaper making process of HENTZE.  The person of ordinary skill in the art would be motivated to do so to reduce surface tension to allow the nannocelluse to be wetted and therefore better disperse [col. 4 lines 48-52].
As for claim 6, HENTZE produces a substantially similar product as claimed included MFC and divalent metal at overlapping ranges.  HENTZE combined with the above further includes a nonionic surfactant.  The person of ordinary skill in the art would expect substantially 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748